DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on October 31, 2019 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method, which is a statutory category of invention, 
Claim 9 is directed to a method, which is a statutory category of invention and 
Claim 17 is directed to a first computing device, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 17 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “establishing a trusted or secure communication between two devices for purposes of transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 17 recites: “first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication…,” exchanging communications between the first device and the second device….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
“first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication…,” exchanging communications between the first device and the second device….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, merely uses a computer as a tool to perform the abstract idea. The use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does no more than generally link the abstract idea to a particular field of use, the use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication…,” exchanging communications between the first device and the second device…. using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16, and 18-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8, 10-16, and 18-20 merely extend the abstract idea of claims 1, 9 and 17 by describing the use of computer device or processor to “establishing communication from a first computing device to the second device…, the communication comprising security information…. For trusted or secure communication…,” exchanging communications between the first device and the second device…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 9 and 17. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tazzari et al (hereinafter “Tazzari”) U.S. Patent Application Publication No. 2018/0083774 A1.

As per claims 1, 9 and 17, Tazzari discloses a method for a first computing device to establish trusted communication with a second computing device in a transaction process, the method comprising, during a transaction process: 
the first computing device establishing a communication channel with the second computing device (see abstr., which discloses “a) establishing a secure communication channel between the first device and the second device;”); 
the first computing device providing a secure communication to the second computing device, the secure communication comprising cryptographic material encrypted by a public key of an asymmetric cryptographic method for the second 10 computing device to decrypt using a private key of the asymmetric cryptographic method (0018, which discloses that “the step of establishing a secure communication channel between the first device and the second device can be performed by any known process, for example based on the use of an asymmetric encryption key. For instance, an SSL or TLS process can be used.”); and 
the first computing device communicating with the second computing device for trusted communication using a further cryptographic method using the cryptographic material (0015, which discloses that “Once these preliminary steps have been performed, when the second device is required to transmit data to the first device, the following steps are performed: one of said symmetric encryption keys at the second device is selected; a data bunch (i.e. a data package) is generated at the second device and encrypted with the selected symmetric encryption key.  Once the data bunch has been encrypted, the encrypted data bunch is transmitted from the second device to the first device.  The encrypted data bunch received by the first device can then be decrypted using the selected symmetric encryption key.”)

As per claims 2 and 10, Tazzari further discloses the method, wherein the further cryptographic method is symmetric and trusted communication is provided by a secure channel using the symmetric further cryptographic method to protect privacy of information private to an owner or controller of at least the first computing device (0015)

As per claims 3 and 11, Tazzari further discloses the method, wherein the symmetric further cryptographic method is AES (0015; 0063).

As per claims 4 and 12, Tazzari further discloses the method, wherein the further cryptographic method is asymmetric and trusted communication is provided by using the asymmetric further cryptographic method to replace the asymmetric cryptographic method in one or more processes (0015).

As per claims 5 and 13, Tazzari further discloses the method, wherein the asymmetric cryptographic method is RSA and the further asymmetric cryptographic method is ECC, and wherein ECC is used instead of RSA for digital signatures provided by the first communication device (0015).

As per claims 6 and 14, Tazzari further discloses the method, wherein there is more than one further cryptographic method, wherein the more than one further cryptographic methods comprise a symmetric further cryptographic method and an asymmetric further cryptographic method (0015).

As per claim 7 and 15, Tazzari further discloses the method, wherein the first and second computing devices communicate to agree a transaction for authorisation over a transaction scheme (0007). 

As per claims 8 and 16, Tazzari further discloses the method, wherein the transaction process is a contactless transaction (0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazzari et al (hereinafter “Tazzari”) U.S. Patent Application Publication No. 2018/0083774 A1 in view of Kramer et al (hereinafter “Kramer”) U.S. Patent Application Publication No. 2014/02988014 A1.

As per claim 18, Tazzari failed to explicitly disclose the first computing device, wherein the first computing device is a payment device adapted for use by a cardholder to make payments on behalf of the cardholder.
Kramer discloses the first computing device, wherein the first computing device is a payment device adapted for use by a cardholder to make payments on behalf of the cardholder (0047).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the first computing device of Tazzari and incorporate the first computing device wherein the first computing device is a payment device adapted for use by a cardholder to make payments on behalf of the cardholder in view of the teachings of Kramer in order to facilitate transaction and enhance security

As per claim 19, Tazzari failed to explicitly disclose the first computing device, wherein the payment device is a payment card. 
Kramer discloses the first computing device, wherein the payment device is a payment card (0047). 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the first computing device of Tazzari and incorporate the first computing device wherein the payment device is a payment card in view of the teachings of Kramer in order to facilitate transaction and enhance security

As per claim 20, Tazzari failed to explicitly disclose the first computing device, wherein the payment card is a mobile telephone.
Kramer discloses the first computing device, wherein the payment card is a mobile telephone (0047).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the first computing device of Tazzari and incorporate the first computing device wherein the payment card is a mobile telephone in view of the teachings of Kramer in order to facilitate transaction and enhance security

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 8, 2021